Attachment to Advisory Action

Applicant's request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre-pilot practice.

	Applicants’ amendment filed on 3/7/2022 has been fully considered; however, the amendment has not been entered given that it raises new issues that would require further consideration and/or search.
	
	With respect to new issues, the scope of claim 21 has been narrowed, i.e. Formulas (II) to (IX) have been cancelled and only Formula (II) is now required by the claim. It is the Examiner’s position that this is a new issue and therefore, the amendment would require further consideration and/or search.

	It is noted that were the amendment entered, the proposed claim amendments would overcome the 35 U.S.C. 112 (b) rejection set forth in the previous Office Action.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767